Case 0:20-cv-61779-RAR Document 10 Entered on FLSD Docket 11/15/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CV-61779-RAR

  DOMINICK CENTI, individually
  and on behalf of all others similarly situated,

         Plaintiff,

  v.

  EXXON MOBIL CORPORATION,

        Defendant.
  _______________________________________/

                                      ORDER OF DISMISSAL

         THIS CAUSE comes before the Court upon the Plaintiff’s Notice of Dismissal with

  Prejudice [ECF No. 9]. The Court having reviewed the Notice, the record, and being otherwise

  fully advised in the premises, it is hereby

          ORDERED AND ADJUDGED that this case is DISMISSED with prejudice as to

  Plaintiff Dominick Centi’s individual claims and DISMISSED without prejudice as to the class

  claims. The Clerk is instructed to mark this case CLOSED, and any pending motions are

  DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of November, 2020.



                                                    _________________________________
                                                    RODOLFO A. RUIZ II
                                                    UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
